Citation Nr: 1413440	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, to include whether separate evaluations are warranted for the associated bilateral peripheral neuropathy of the lower extremities, prior to November 23, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  The Veteran also served in the Army National Guard and the Army Reserve, which included several periods of active duty for training (ACDUTRA), between September 1964 and April 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision.

The Veteran indicated in his June 2006 notice of disagreement (NOD) that he disagreed with the denial of his claims for service connection for neuropathy of the bilateral feet and legs, residuals of a back injury, and posttraumatic stress disorder (PTSD).  The issue of service connection for residuals of a back disability was listed in the July 2008 statement of the case (SOC).  However, the Veteran did not appeal this issue in his substantive appeal; therefore, it is not on appeal before the Board.

In a July 2008 rating decision, the RO granted service connection for PTSD and peripheral neuropathy of the bilateral lower extremities.  In so doing, the RO recharacterized the Veteran's service-connected diabetes mellitus, type II disability as diabetes mellitus, type II to include peripheral neuropathy, as the disabilities were not separately compensable.  The Veteran submitted a statement in August 2008 which was construed as a notice of disagreement with the initial rating established.  The RO issued a supplemental statement of the case (SSOC) for the evaluation of diabetes in August 2008, explaining the ratings for that disability as well as for peripheral neuropathy.  Each subsequent SSOC considered the noncompensable ratings for neuropathy until separate 10 percent ratings were established in a November 2011 decision, effective in November 2010.  Accordingly, the Board finds that the appropriate ratings for bilateral peripheral neuropathy have been, and remain, on appeal.  

The Board notes that additional evidence was associated with the claims file after the most recent SSOC was issued with respect to the issues on appeal.  However, as this evidence essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran claims that he was exposed to artillery fire as a section chief in Vietnam, which resulted in his hearing loss and tinnitus.  He asserted in his June 2006 NOD that he served in Vietnam as a "Cannon Crewman", which required him to handle and be present at an average of 12,500 rounds per month of 105 Howitzer rounds being fired.  He asserted in April 2008 that he was exposed to noise from rifles, hand grenades, and mortar rounds, and that his ears have been ringing since he was in the military.  

A review of the service treatment records in the claims file reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus.  However, an April 1995 Report of Medical Examination revealed a puretone threshold of 25 decibels at 4000 Hertz in the right ear.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Personnel records reveal that he served as an Ammunition Section Chief, Chief of Firing Battery, and Heavy Weapons Leader, among other things.  Additionally, the Veteran was granted service connection for PTSD based on a response from the service department indicating that his unit came under mortar attacks.

Current medical evidence reveals complaints of hearing loss and tinnitus.  Specifically, a June 2006 VA audiological consultation revealed that the Veteran had mild sloping to moderately severe high frequency hearing loss bilaterally.  It was also noted that the Veteran reported that he has been experiencing tinnitus since service. 

A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the Veteran has reported that he currently has audiological problems that began during his active duty service, an observation that he is competent to make; his personnel records reflect that he served as an Ammunition Section Chief, Chief of Firing Battery, and Heavy Weapons Leader throughout his service; and current medical evidence documents hearing loss and tinnitus; therefore, the Board finds that a VA audiological examination is necessary for the proper assessment of the Veteran's claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. 
§ 5103A (West 2002).  

Additionally, the claims file contains a substantial amount of the Veteran's service treatment records.  However, it is unclear whether a request was submitted for all available service treatment records from the Veteran's active duty service, Army National Guard service, and Army Reserve service from  September 1964 and April 1995.  Upon remand, VA must verify that all available service treatment records have been obtained. 

With regard to the Veteran's claim for an increased rating for diabetes mellitus, type II, the Veteran submitted a copy of a notice of award pertaining to disability benefits from Social Security Administration (SSA).  

VA has a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  As such, Board finds that this issue must be remanded in order to obtain all available SSA records relating to disability benefits.  

Further, VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran most recently underwent a VA diabetes mellitus examination in February 2009, over 5 years ago, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity of his service-connected diabetes mellitus, type II with bilateral peripheral neuropathy of the lower extremities.

Finally, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any available service treatment records from the Veteran' active duty service, Army National Guard service, and Army Reserve service from September 1964 and April 1995 that have not already been associated with the claims file.

2. Obtain and associate with the claims file all available SSA disability records.

3. Obtain any and all VA treatment records that have not yet been associated with the claims file.

4. Schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus is related to his military service.  

Review of the entire file is required; however, attention is invited to the service treatment record dated in April 1995 showing 25 decibel loss at 4000 Hz in the right ear; as well as the Veteran's credible statements regarding in-service noise exposure. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his diabetes mellitus, type II with bilateral peripheral neuropathy of the lower extremities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran's diabetes mellitus requires regulation of activities or more than one daily injection of insulin.  The examiner should also note whether this disability manifests with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider and the frequency of such hospitalizations or visits, or progressive loss of weight and strength.  All complications related to the Veteran's diabetes mellitus should be otherwise noted.  Particularly, the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities should be documented.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SSOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

